Exhibit 10.1B
TABLE OF CONTENTS

                  PAGE & SA ARTICLES       NUMBER 1.  
Quantity, Model and Description
  1, SA-20 2.  
Delivery Schedule
  1, SA-20 3.  
Price
  1, SA-20 4.  
Payment
  2, SA-20 5.  
Miscellaneous
  2, SA-20

          TABLE       SA NUMBER
1.
  777-200ER Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  Original Purchase Agreement, SA-3, SA-17 & SA-18
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]Airframe Base Year
   
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]Engine Base Year
     
1-1.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-1
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year
     
1-2.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-2 & SA-6

          P.A. No. 1980
Table of Contents, Page i     SA-21

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



          TABLE       SA NUMBER
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year
     
1-3.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-4, SA-5, SA-6, SA-7 & SA-9
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
   
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
     
1-4.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-5, SA-6 & SA-9
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
   
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
     
1-5.
  777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-10, SA-11, SA-12 & SA-15
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
   
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED
   

          P.A. No. 1980
Table of Contents, Page ii     SA-21

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



          TABLE       SA NUMBER
 
  SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Engine Base Year      
1-6.
  777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-13
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
   
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
     
1-7.
  SA-20 777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Jul.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Base Year   SA-20           TABLE      
SA NUMBER
2.
  777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-15 & SA-16
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
   
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
     
3.
  777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-15 & SA-16
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED
   

          P.A. No. 1980
Table of Contents, Page iii     SA-21

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



          TABLE       SA NUMBER
 
  SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Airframe Base Year (Pacific Aircraft)    
 
  Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year    

          EXHIBIT       SA NUMBER A.  
Aircraft Configuration
       
 
    A1.  
Aircraft Configuration — 777-323ER
  SA-20    
 
    B.  
Aircraft Delivery Requirements and Responsibilities
  SA-20    
 
    C.  
Defined Terms
  SA-20

          SUPPLEMENTAL EXHIBITS       SA NUMBER AE1.  
Escalation Adjustment Airframe and Optional Features - 777-323ER
  SA-20    
 
    BFE1.  
BFE Variables
       
 
    BFE1-2.  
BFE Variables - 777-323ER
  SA-20    
 
    CS1.  
Customer Support Variables
       
 
    CS1-2  
Customer Support Variables - 777-323ER
  SA-20    
 
    SLP1  
Service Life Policy Components
       
 
    EE1-BR1.  
Engine Escalation and Engine Warranty
  SA-15    
 
    EE1-2.  
Engine Escalation, Engine Warranty and Patent Indemnity — 777-323ER
  SA-20

          P.A. No. 1980
Table of Contents, Page iv     SA-21

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



                  PA or SA LETTER AGREEMENTS       NUMBER
6-1162-AKP-070
  Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft    
 
       
6-1162-AKP-071R1
  Purchase Obligations   PA3219
 
       
6-1162-AKP-072R3
  [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]   SA-20
 
       
6-1162-AKP-073R1
  Accident Claims and Litigation   PA3219
 
       
6-1162-AKP-109R3
  Business Considerations   SA-20
 
       
6-1162-AKP-110R3
  Aircraft Purchase Rights and Substitution Rights   SA-20
 
       
Attachment A
  Description and Price for Eligible Models   SA-20
 
       
Attachment B
  Information Regarding MADP Rights   SA-20
 
       
Attachment C
  QADP Rights Aircraft Delivery Quarters and Exercise Dates   SA-21
 
       
Attachment D
  Forms of Purchase Agreement Supplement   SA-20
 
       
Attachment E
  Letter Agreements   SA-20
 
       
Attachment F
  Information regarding MADP and QADP Rights if no 787s are reconfirmed   SA-20
 
       
6-1162-AKP-111
  Aircraft Performance Guarantees    
 
       
AAL-PA-1980-LA-1003346
  Aircraft Performance Guarantees — 777-323ER   SA-20
 
       
6-1162-AKP-112
  Spares Matters    
 
       
6-1162-AKP-113
  Model 777 Miscellaneous Commitments    
 
       
6-1162-AKP-114
  Installation of Cabin Systems Equipment    
 
       
AAL-PA-1980-LA-1003493
  Installation of Cabin Systems Equipment — 777-323ER   SA-20
 
       
6-1162-AKP-115
  Component and System Reliability Commitments    
 
       
6-1162-AKP-116
  Price Adjustment on Rolls-Royce Engines    
 
       
6-1162-AKP-117
  Delivery Schedule    
 
       
6-1162-AKP-118R2
  Confidentiality   SA-20
 
       
6-1162-AKP-204
  Multiple Operating Weight Program Model 777-200IGW
Aircraft   SA-6
 
       
AAL-PA-1980-LA-1003536
  [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]   SA-20
 
       
AAL-PA-1980-LA-1003344
  Open Configuration Matters -777-323ER   SA-20

          P.A. No. 1980       SA-21 Table of Contents, Page v      

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



          P.A. No. 1980       SA-21 Table of Contents, Page vi      

BOEING PROPRIETARY

 